              Case 5:21-mj-70366-MAG Document 22
                                              21 Filed 09/16/21 Page 1 of 2



 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2
     TAMARA CREPET
 3   Assistant Federal Public Defender
     55 S. Market Street, Suite 820
 4   San Jose, CA 95113
 5
     Telephone: (408) 291-7753
     Fax: (408)-291-7399
 6   Tamara_Crepet@fd.org
 7   Counsel for Defendant RODRIGUEZ
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN JOSE DIVISION
11

12
     UNITED STATES OF AMERICA,                        No. CR 21-MJ-70366 MAG
13             Plaintiff,
          v.                                          STIPULATION AND [PROPOSED] ORDER
14                                                    TO CONTINUE STATUS HEARING

15
     TOMAS RODRIGUEZ,                                 Hon. Virginia K. DeMarchi
              Defendant.
16

17
            Defendant Tomas Rodriguez and the Government, by and through their respective
18
     counsel, stipulate and agree, with the Court’s approval, that the status conference set for
19
     September 17, 2021 may be continued to September 23, 2021. The reason for the continuance is
20   that Mr. Rodriguez has mailed written materials to defense counsel that he would like her to
21   share with the Court at the hearing and defense counsel has not yet received these materials.
22

23   //

24
     //
     //
25
     //
26
     //
27
     //
28


     STIPULATION AND [PROPOSED] ORDER
      CR 20-MJ-70366 MAG
             Case 5:21-mj-70366-MAG Document 22
                                             21 Filed 09/16/21 Page 2 of 2



 1          IT IS SO STIPULATED.
 2

 3   Dated: September 16, 2021                         GEOFFREY A. HANSEN
                                                       Acting Federal Public Defender
 4                                                     ___________/s/_______________
 5
                                                       Tamara Crepet
                                                       Assistant Federal Public Defender
 6

 7   Dated: September 16, 2021                         STEPHANIE M. HINDS
 8
                                                       Acting United States Attorney
                                                       __________/s/________________
 9                                                     Jeffrey Backhus
                                                       Assistant United States Attorney
10

11

12                                      [PROPOSED] ORDER
13
            Upon agreement and stipulation of the defendant Tomas Rodriguez, and the United
14   States, and their respective counsel, and good cause appearing, IT IS HEREBY ORDERED that
15   defendant Rodriguez’s status conference be continued to September 23, 2021.
16          IT IS SO ORDERED.
17           September 16, 2021_________________________________________
     DATED: ___________
18
                               HONORABLE VIRGINIA K. DEMARCHI
                               United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER
      CR 20-MJ-70366 MAG
